OPINION OF THE COURT
OLIVER L. GREEN, JR., Circuit Judge.
The appellant complains that the contempt order of the trial court *170sentencing her to “five (5) days in the Highlands County Jail” failed to contain a purge provision as did an earlier civil contempt order involving substantially the same offensive conduct, i.e. the appellant’s failure to appear for a judicial proceeding pursuant to a lawful order.
The appellant’s point on appeal is correct. The learned trial judge failed to comply with certain procedures so as to qualify the Sentence as the lawful result of criminal contempt. Under all attendant circumstances of this cause, the second order dated April 18, 1985, which is the subject of this appeal, should have contained a provision permitting the appellant to purge herself of the wrong doing. Alternatively, the trial judge should have complied with the procedures incidental to criminal contempt. The order dated April 18, 1985, from which this appeal is taken should be and the same is hereby REVERSED. This cause is remanded for further proceedings pursuant to this opinion.
DATED: September 8, 1986.